DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 12/16/2021 has been entered.  Claims 1, 11, and 16 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 11 and 16 being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.
	
Allowable Subject Matter
This communication is in response to amendment filed on 12/16/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-10 are dependent on claim 1.
Claims 12-15 are dependent on claim 11, and
Claims 17-20 are dependent on claim 16.

Regarding claims 1, 11, and 16, the prior art of record either individually or in combination does not disclose or fairly suggest a camera, a method, and a non-transitory computer readable medium for generating an output audio signal in the camera with the claimed detailed limitations such as the use of “a first microphone configured to obtain a first audio signal, and a second microphone configured to obtain a second audio signal”, the use of “determining a first correlation metric, wherein the first correlation metric is based on a similarity between a first portion of the first audio signal and a first portion of the second audio signal obtained during a first time interval”, and the use of  “storing the first portion of the first audio signal as a first portion of an output audio signal corresponding to the first time interval on a condition that the first correlation metric exceeds a first predefined threshold” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/11/2022